DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Applicant’s amendments and arguments filed on 04/12/2022 with respect to claims 1-20 have been carefully considered. Claims 1,3, 5-7, 9, 11-13, 15 and 20 are amended. Claims 1-20 have been examined and rejected.
Response to Amendments and Arguments/ Remarks
 Applicant’s amendments and arguments filed on 04/12/2022 with respect to rejections of claims 1-20 have been considered but are moot, as necessitated by a new ground of rejection in view of new amendments.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitation(s) that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for receiving” (claim 20), “a means for sending” (claim 20), “a means for receiving a reply” (claim 20), “a means for configuring one or more parameters” (claim 20), “a means for sending the content” (claim 20) ".
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-18 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (U.S. PGPub 2013/0198342) in view of Bennett et al. (U.S. PGPub 2006/0026302) in view of Cheng et al. (U.S. Patent No. 9014264).
As per claims 1, 7, 13 and 20,
Xu teaches a method of operating a server in a content network the method comprising: receiving, from a custom user application on a mobile end-user device (Xu, see para 0023, 0027 as shown in fig. 2, the client device 6 includes a media format negotiation module 40 that can be incorporated into the media player 18 as a custom user application that stores all media related information about the client device and communicates to the server the mime type, sampling rate, language capabilities, bandwidth capabilities, network preference, the device display such as screen height and width and native resolution, client memory size, video buffer size, processing capabilities number of processor cores, hardware A/V accelerator, A/V coding tools ability to support CABAC, B pictures, audio channel parameters, using the network interface 30 as a  wireless network interface, Bluetooth, Wi-Fi, WiMax, Wireless Broadband network interface on network 4 to server, media player 18 starts executing on client device 6, a media input module 32 in media player 18 may cause network interface 30 to send one or more media request messages to web server 10 using the media format negotiation module), 
the custom user application configured to identify at least one characteristic of the mobile end user device (Xu, see para 0027,  media format negotiation module 40 selects the media format to be used in those cases where the server offers to deliver the media object in multiple media formats)
which affects the speed at which data can be transferred wirelessly to the mobile end user device (Xu, see para 0028, media capabilities that are provided by the client device 6 to the server 10 by the media format negotiation module 40 include mime type, sampling rate, bandwidth capabilities native resolution, client memory size, video buffer size, processing capabilities, number of processor cores, hardware A/V accelerator which will affects the speed at which the data can be transmitted using the wireless interface), 
and over a wireless connection between the server and the custom user application (Xu, see para 0021, 0023, media player 18 starts executing on client device 6 which is mobile device such as wireless telephone, smartphone, tablet, gaming platform, laptop computer, personal digital assistant, handheld computer, a device integrated into vehicles, a media input module 32 in media player 18 cause network interface 30 to send one or more media request messages to web server 10 using the  wireless network interface Bluetooth, Wi-Fi, WiMax, Wireless Broadband communication protocol), 
a request for content(Xu, see para 0023 media player 18 starts executing on client device 6, a media input module 32 in media player 18 may cause network interface 30 to send one or more media request messages to web server 10 where the media request messages instruct web server 10 to start sending a stream of MDUs to client device 6);
Xu fails to exclusively teach sending, to the custom user application, a request for device information; receiving a reply to the request for the device information, wherein the reply comprises at least the one characteristics of the end-user device which affect the speed at which data can be transferred wirelessly to the end-user device;
In a similar field of endeavor Bennett teaches,
sending, to the custom user application, a request for device information (Bennett, see 0053, 0078, block 813, the media server component queries the recipient device for any information regarding the device specifications, the device information may comprise of model number, type of the device, manufacturer of the device, information regarding screen size, refresh rate required, frame rate, audio format information, user preferences at the recipient media player's end such as region of interest adaptation, resizing of the windows, or desired quality of display); 
receiving a reply to the request for the device information, wherein the reply comprises at least the one characteristics of the end-user device which affect the speed at which data can be transferred wirelessly to the end-user device (Bennett, see para 0026, 0028, 0058, one media server component unit such as 137 of the STB 125 may serve adaptively and wirelessly to all of the recipient media players 111, .. and 151 from plurality of sources 109, ..and 153, by adapting to the communication characteristics and media player parameters based upon starting communication characteristics and media player parameters and adapting screen resolution and frame rate to deliver a best guess video stream bandwidth, adapting viewing window size and screen resolution to accommodate changes in connectivity and to support unexpected throughput variation in real time, client media player-2 consists of media player identifier 237 and media player parameters 239 comprises of a parameters and metaset database 241, media server component 207 gathers communication parameters required for adaptive delivery of the media programs based signals received from the recipient  and  buffer conditions on the recipient system, which are periodically gathered using the WALN or internet that includes wireless connection and stored in the communication parameters database 209 and use in conjunction with the media player parameters allows the media server component 207 to estimate the transmission bit rate in real time, the video output selection circuitry 607 interacts with the media players and retrieves media player parameters and/or media player identifier of the device);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Xu with the teaching of Bennett as doing so would provide an efficient method for delivery of a media program from a media source to a media player based on adaptive media transmission parameters such as transmission channel available data transfer rate, recipient media audio and video characteristics, and the user preferences at the recipient device's end (Bennett see paragraphs 0012,  0053).
Xu in view of Bennett fails to exclusively teach, configuring, at the server, one or more parameters of the connection based on at least the one or more characteristics of the end user device; and determining if the content is stored at the server, and if the content is stored at the server, sending the content to the user application over the wireless connection and in accordance with the one or more parameters;
In a similar field of endeavor Cheng teaches
configuring, at the server, one or more parameters of the connection based on at least the one characteristics of the mobile end user device (Cheng see col. 8 Lines 5-35, at step 502 after receiving a request from an application executing on a user device to stream media content that include configuration selections, question/answer, including separate data uploads related to the request at step 504, data related to the requested media content is selected for streaming based at least in part on a set of user criteria a set of privileges associated with a user, a type of user device a smart phone and at step 506  the content server calculate and bound a TCP congestion window size to control a rate of streaming  using the trickle component 112, such as a value of a maximum congestion window size, cwnd_clamp is determined based in part on a set of limiting criteria  queuing delay or round-trip time, a target transmission rate, a packet loss compensation factor, a TCP congestion control stack continually increases a quantity of packets in transmit for a congestion window until losses occur or the value of W is about or equal to the maximum congestion window size Bounding the value of W based on the limiting criteria limits a burst size that a TCP flow sends at respective RTTs);
and determining if the content is stored at the server, and if the content is stored at the server, sending the content to the custom user application over the wireless connection and in accordance with the one or more parameters (Cheng see col. 4 Lines 30-45 transport component 114 transmits, sends, or otherwise streams content data at a rate less than or equal to the value of W using the trickle component 112, the trickle component 112 can and transport component 114 can be integrated the trickle component 112 and/or transport component 114 can be stand-alone components as shown the set of content 106 is maintained in a data store 120 before the transmission happens).
As per claims 2, 8 and 14,
Xu in view of Bennett in view of Cheng teaches the method of claim 1, wherein the connection comprises a transmission control protocol (TCP) connection (Cheng see col. 8 Lines 5-35 at step 504, data related to the requested media content is selected for streaming based at least in part on a set of user criteria a set of privileges associated with a user, a type of user device a smart phone and at step 506  the content server calculate and bound  a transmission control protocol /TCP congestion window size to control a rate of streaming  using the trickle component 112, such as a value of a maximum congestion window size).
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Xu with the teaching of Cheng for the same motivation as provided above in relation to claim 1, 7 and 13.

As per claims 3, 9 and 15,
Xu in view of Bennett in view of Cheng teaches the method of claim 2 wherein the one or more characteristics of the end-user device comprise memory capacity and available memory (Bennett see para 0046 media server component 207 gathers communication parameters required for adaptive delivery of the media programs based upon: actual delivery conditions experienced when trying to deliver in one format, test signals in advance of delivery signals received from the recipient or tracked by the sender, buffer conditions on the recipient system).
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Xu with the teaching of Bennett for the same motivation as provided above in relation to claim 1, 7 and 13.

As per claims 4, 10 and 16,
Xu in view of Bennett in view of Cheng teaches the method of claim 3, further teaches wherein the one or more parameters of the connection comprise a TCP window size (Cheng see col. 8 Lines 5-35 at step 504, data related to the requested media content is selected for streaming based at least in part on a set of user criteria a set of privileges associated with a user, a type of user device a smart phone and at step 506  the content server calculate and bound  a transmission control protocol /TCP congestion window size to control a rate of streaming  using the trickle component 112, such as a value of a maximum congestion window size).
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Xu with the teaching of Cheng for the same motivation as provided above in relation to claim 1, 7 and 13.

As per claims 5, 11, and 17,
Xu in view of Bennett in view of Cheng teaches the method of claim 1 wherein the custom user application comprises a video streaming application (Bennett see para 0050, delivering the program adaptively, the media server component 323 periodically queries media server component 317 of TV 321 and delivers an A/V format according to the available data transfer rate, user preferences in the TV 321 among other factors described with reference to the FIG. 1. When the tuner 315 is tuned to the STB 307 broadcast frequency, the tuner outputs a digital media stream).
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Xu with the teaching of Bennett for the same motivation as provided above in relation to claim 1, 7 and 13.
As per claims 6, 12 and 18, 
Xu in view of Bennett in view of Cheng teaches the method of claim 1 wherein the custom user application comprises a news application (Bennett see para 0058 a higher data transfer rate, than, for example, a news commentary that a user chooses to view with lesser video quality in a smaller window which may benefit the viewer in terms of cost/transfer bit rate charged).  
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Xu with the teaching of Bennett for the same motivation as provided above in relation to claim 1, 7 and 13.

7.	Claim 19 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (U.S. PGPub 2013/0198342) in view of Bennett et al. (U.S. PGPub 2006/0026302) in view of Cheng et al. (U.S. Patent No. 9014264) in view of Falls (U.S. PGPub 2014/0032658).
As per claim 19,
Xu in view of Bennett in view of Cheng teaches the computing apparatus of claim 13 yet fails to teach wherein the content server comprises a cache node in a content delivery network.  
In a similar field of endeavor Falls teaches wherein the content server comprises a cache node in a content delivery network (Falls see para 0095  Caching layer 703 determines that the next fragment is not in cache and forwards the request to fragment server 701, he fragment server 701 sends the fragment to caching layer 703 and the fragment is cached for a short period of time. The fragment is then sent to mediakit 705).
It would have been obvious to one of ordinary skill at the time of the invention to combine the teaching of Xu in view of Bennett in view of Cheng with the teaching of Falls as doing so would provide an efficient media system configured to communicate with client machines may collect information regarding the capabilities and characteristics of devices requesting a media content item and based on this information, the media system dynamically select options for transcoding media content items (Falls see para 0015).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443